Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Response to Amendment
The Amendment filed 07/15/2022 has been entered. Claims 2-9 and 12-20 are cancelled, new claims 21-37 are added. Claims 1, 10-11 and 21-37 are currently pending in this application. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Joo (US 2011/0069258).
Regarding claim 1, Joo teaches a color filter substrate (Fig. 3-10, [0036-0095]), comprising: 
a base substrate (210 in Fig. 4-6); 
a color filter layer (the layer of 230R, 230B and 230G in Fig. 3-7), disposed on a side of the base substrate (210 in Fig. 4-6) and comprising a plurality of color photoresist units (230R, 230G and the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1, the pixel areas RP, GP, and BP may be arranged as a matrix,  and the red pixel area RP, the green pixel area GP, and the blue pixel area BP can sequentially be arranged in a row direction) arranged in an array (Fig. 3 and 7, [0030, 0038-0039], Fig. 1), the plurality of color photoresist units (230R, 230G and the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1) being formed with a plurality of color photoresist rows (the rows of 230R, 230G and the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1), a plurality of first color photoresist columns (the columns of 230R in Fig. 3-7, [0030, 0038-0039], Fig. 1), a plurality of second color photoresist columns (the columns of 230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) and a plurality of third color photoresist columns (the columns of the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1), wherein any one of the color photoresist rows (the rows of 230R, 230G and the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1) comprises a first color photoresist unit (230R in Fig. 3-7, [0030, 0038-0039], Fig. 1), a second color photoresist unit (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1), and a third color photoresist unit (the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1) in periodic arrangement (Fig. 3 and 7, [0030, 0038-0039], Fig. 1), any one of the first color photoresist columns (the columns of 230R in Fig. 3-7, [0030, 0038-0039], Fig. 1) comprises a plurality of first color photoresist units (230R in Fig. 3-7, [0030, 0038-0039], Fig. 1), any one of the second color photoresist columns (the columns of 230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) comprises a plurality of second color photoresist units (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1), and any one of the third color photoresist columns (the columns of the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1) comprises a plurality of third color photoresist units (the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1), and wherein the color filter layer (the layer of 230R, 230B and 230G in Fig. 3-7) further comprises at least one filling part (the portions of BP between the rows of the pixels RP/GP/BP in Fig. 3 and 7, [0040]) located between (Fig. 3 and 7) the color photoresist rows (the rows of 230R, 230G and the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1); and 
a black matrix layer (220 in Fig. 3-7, [0041]), disposed between the color filter layer (the layer of 230R, 230B and 230G in Fig. 3-7) and the base substrate (210 in Fig. 4-6), and comprising a plurality of light transmitting windows (the opening of 220 in Fig. 3 and 7, [0041]) covered by respective color photoresist units (230R, 230G and the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039]) in a one-to-one correspondence (Fig. 3 and 7, [0041]), 
wherein
the at least one filling part (the portions of BP between the rows of the pixels RP/GP/BP in Fig. 3 and 7, [0040]) comprises a first filling part (the portions of BP above and/or below the pixels GP of one column in Fig. 3 and 7, or the portions of BP above and/or below the pixels GP of one column and above and/or below the pixels BP of one column in Fig. 3 and 7, [0040]) located between two adjacent second color photoresist units (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) within a same one of the second color photoresist columns (the columns of 230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) and a second filling part (the portions of BP above or below the pixels RP of one column in Fig. 3 and 7, [0040]) located between two adjacent first color photoresist units (230R in Fig. 3-7, [0030, 0038-0039], Fig. 1) within a same one of the first color photoresist columns (the columns of 230R in Fig. 3-7, [0030, 0038-0039], Fig. 1), the first filling part (the portions of BP above and/or below the pixels GP of one column in Fig. 3 and 7, or the portions of BP above and/or below the pixels GP of one column and above and/or below the pixels BP of one column in Fig. 3 and 7, [0040]) has a different material (Fig. 3 and 7, [0040]) from the second color photoresist unit (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1), and the second filling part (the portions of BP above or below the pixels RP of one column in Fig. 3 and 7, [0040]) has a different material (Fig. 3 and 7, [0040]) from the first color photoresist unit (230R in Fig. 3-7, [0030, 0038-0039], Fig. 1).

Regarding claim 11, Joo teaches that a display panel (Fig. 3-10, [0036-0095]), comprising a color filter substrate (Fig. 3-10, [0036-0095]) and an array substrate (Fig. 8-10) disposed opposite to the color filter substrate (Fig. 9-10). As stated in the rejection of claim 1 above, Joo also teaches that the color filter substrate comprises: a base substrate; a color filter layer, disposed on a side of the base substrate and comprising a plurality of color photoresist units arranged in an array, the plurality of color photoresist units being formed with a plurality of color photoresist rows, a plurality of first color photoresist columns, a plurality of second color photoresist columns and a plurality of third color photoresist columns, wherein any one of the color photoresist rows comprises a first color photoresist unit, a second color photoresist unit, and a third color photoresist unit in periodic arrangement, any one of the first color photoresist columns comprises a plurality of first color photoresist units, any one of the second color photoresist columns comprises a plurality of second color photoresist units, and any one of the third color photoresist columns comprises a plurality of third color photoresist units, and wherein the color filter layer further comprises at least one filling part located between the color photoresist rows; and a black matrix layer, disposed between the color filter layer and the base substrate, and comprising a plurality of light transmitting windows covered by respective color photoresist units in a one-to-one correspondence, wherein the at least one filling part comprises a first filling part located between two adjacent second color photoresist units within a same one of the second color photoresist columns and a second filling part located between two adjacent first color photoresist units within a same one of the first color photoresist columns, the first filling part has a different material from the second color photoresist unit, and the second filling part has a different material from the first color photoresist unit.

Regarding claims 10 and 21, Joo also teaches the following elements:
(Claim 10) the first color photoresist unit (230R in Fig. 3-7, [0030, 0038-0039], Fig. 1) is red color photoresist unit (230R in Fig. 3-7, [0030, 0038-0039], Fig. 1), one of the second color photoresist unit and the third color photoresist unit (the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1) is blue color photoresist unit (the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1), and another one of the second color photoresist unit (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) and the third color photoresist units is green color photoresist unit (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1).
(Claim 21) the first filling part (the portions of BP above and/or below the pixels GP of one column and above and/or below the pixels BP of one column in Fig. 3 and 7, [0040]) is contiguously (Fig. 3 and 7) disposed between (Fig. 3 and 7) the two adjacent second color photoresist units (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) within the same one of the second color photoresist columns (the columns of 230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) and between (Fig. 3 and 7)two adjacent third color photoresist units (the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1) within a same one of the third color photoresist columns (the columns of the portions of 230B corresponding to BP in Fig. 3-7, [0030, 0038-0039], Fig. 1).

Claims 1 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Iwato (US 2009/0153785, 1st interpretation).
Regarding claim 1, Iwato teaches a color filter substrate (Fig. 1-9, [0055-0099]), comprising: 
a base substrate (200 in Fig. 1B); 
a color filter layer (the layer of R, B and G in Fig. 1A-5), disposed on a side of the base substrate (200 in Fig. 1B) and comprising a plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A and 7) arranged in an array (Fig. 1A and 7), the plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A-5 and 7) being formed with a plurality of color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7), a plurality of first color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 1A and 7), a plurality of second color photoresist columns (the columns of the portions of B corresponding to the pixels BP in Fig. 1A and 7) and a plurality of third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 1A and 7), wherein any one of the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7) comprises a first color photoresist unit (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), a second color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and a third color photoresist unit (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7) in periodic arrangement (Fig. 7), any one of the first color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 1A and 7) comprises a plurality of first color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), any one of the second color photoresist columns (the columns of the portions of B corresponding to the pixels BP in Fig. 1A and 7) comprises a plurality of second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and any one of the third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 1A and 7) comprises a plurality of third color photoresist units (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7), and wherein the color filter layer (the layer of R, B and G in Fig. 1A-5) further comprises at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 1A and 7) located between the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7); and 
a black matrix layer (BM in Fig. 1B-2 and Fig. 7), disposed between the color filter layer (the layer of R, B and G in Fig. 1A-5) and the base substrate (200 in Fig. 1B), and comprising a plurality of light transmitting windows (Fig. 2 and Fig. 7) covered by respective color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A and 7) in a one-to-one correspondence (Fig. 2 and 7), 
wherein
the at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 1A and 7) comprises a first filling part (the portions of R between two adjacent BP in Fig. 3) located between two adjacent second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7) within a same one of the second color photoresist columns (Fig. 3 and Fig. 7) and a second filling part (the portions of R between two adjacent GP in Fig. 3, or the portions of R between two adjacent GP and between adjacent RP in Fig. 3) located between two adjacent first color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7) within a same one of the first color photoresist columns (Fig. 3 and Fig. 7), the first filling part  (the portions of R between two adjacent BP in Fig. 3) has a different material (Fig. 3-5) from the second color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and the second filling part (the portions of R between two adjacent GP in Fig. 3, or the portions of R between two adjacent GP and between adjacent RP in Fig. 3) has a different material from the first color photoresist unit (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7).
Regarding claims 22-24, Iwato also teaches the following elements:
(Claim 22) one row-wise side of the first filling part (the right side of the portions of R between two adjacent BP in Fig. 1A and 3) is aligned with (Fig. 1A, Examiner notes: “aligned with” is not equal to “aligned in line with” since “align” can be defined as “put (things) into correct or appropriate relative positions”) a side of the second color photoresist unit (the right side of the portions of B corresponding to the pixels BP in Fig. 1A and 5), and another row- wise side of the first filling part (the left side of the portions of R between two adjacent BP in Fig. 1A and 3) is aligned with (Fig. 1A) a side of the third color photoresist unit (the right side of the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7).
(Claim 23) one row-wise side of the second filling part (the right side of the portions of R between two adjacent GP and between adjacent RP in Fig. 3) is aligned with (Fig. 1A) a side of the first color photoresist unit (the right side of the portions of G corresponding to the pixels GP in Fig. 1A and 4), and another row- wise side of the second filling part (the left side of the portions of R between two adjacent GP and between adjacent RP in Fig. 3) is aligned with another side of the first color photoresist unit (the left side of the portions of G corresponding to the pixels GP in Fig. 1A and 4).
(Claim 24) a gap (Fig. 3) is provided between the first filling part (the portions of R between two adjacent BP in Fig. 3) and the second filling part (the portions of R between two adjacent GP in Fig. 3, or the portions of R between two adjacent GP and between adjacent RP in Fig. 3) in an extending direction of the color photoresist row (the horizontal direction in Fig. 2-5 and 7).

Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Iwato (US 2009/0153785, 2nd interpretation).
Regarding claim 1, Iwato teaches a color filter substrate (Fig. 1-9, [0055-0099]), comprising: 
a base substrate (200 in Fig. 1B); 
a color filter layer (the layer of R, B and G in Fig. 1A-5), disposed on a side of the base substrate (200 in Fig. 1B) and comprising a plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A and 7) arranged in an array (Fig. 1A and 7), the plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A-5 and 7) being formed with a plurality of color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7), a plurality of first color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 1A and 7), a plurality of second color photoresist columns (the columns of the portions of B corresponding to the pixels BP in Fig. 1A and 7) and a plurality of third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 1A and 7), wherein any one of the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7) comprises a first color photoresist unit (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), a second color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and a third color photoresist unit (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7) in periodic arrangement (Fig. 7), any one of the first color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 1A and 7) comprises a plurality of first color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), any one of the second color photoresist columns (the columns of the portions of B corresponding to the pixels BP in Fig. 1A and 7) comprises a plurality of second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and any one of the third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 1A and 7) comprises a plurality of third color photoresist units (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7), and wherein the color filter layer (the layer of R, B and G in Fig. 1A-5) further comprises at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 1A and 7) located between the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7); and 
a black matrix layer (BM in Fig. 1B-2 and Fig. 7), disposed between the color filter layer (the layer of R, B and G in Fig. 1A-5) and the base substrate (200 in Fig. 1B), and comprising a plurality of light transmitting windows (Fig. 2 and Fig. 7) covered by respective color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A and 7) in a one-to-one correspondence (Fig. 2 and 7), 
wherein
the at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 1A and 7) comprises a first filling part (the portions of G between two adjacent BP of one column in Fig. 1A and 4) located between two adjacent second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7) within a same one of the second color photoresist columns (Fig. 3-5 and Fig. 7) and a second filling part (the portions of B between two adjacent GP of one column in Fig. 1A and 5) located between two adjacent first color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7) within a same one of the first color photoresist columns (Fig. 3-5 and Fig. 7), the first filling part (the portions of G between two adjacent BP of one column in Fig. 4) has a different material (Fig. 3-5) from the second color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and the second filling part (the portions of B between two adjacent GP of one column in Fig. 5) has a different material from the first color photoresist unit (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7).
Regarding claim 26, Iwato also teaches the following elements:
(Claim 26) the first filling part (the portions of G between two adjacent BP of one column in Fig. 1A and 4)  has a same material (Fig. 1A and 4) as the first color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), and the second filling part (the portions of B between two adjacent GP of one column in Fig. 1A and 5) has a same material (Fig. 1A and 5) as the second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7).

Claims 1 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Iwato (US 2009/0153785, 3rd interpretation).
Regarding claim 1, Iwato teaches a color filter substrate (Fig. 1-9, [0055-0099]), comprising: 
a base substrate (200 in Fig. 1B); 
a color filter layer (the layer of R, B and G in Fig. 1A-5), disposed on a side of the base substrate (200 in Fig. 1B) and comprising a plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A and 7) arranged in an array (Fig. 1A and 7), the plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A-5 and 7) being formed with a plurality of color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7), a plurality of first color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 1A and 7), a plurality of second color photoresist columns (the columns of the portions of B corresponding to the pixels BP in Fig. 1A and 7) and a plurality of third color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 1A and 7), wherein any one of the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7) comprises a first color photoresist unit (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7), a second color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and a third color photoresist unit (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7) in periodic arrangement (Fig. 7), any one of the first color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 1A and 7) comprises a plurality of first color photoresist units (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7), any one of the second color photoresist columns (the columns of the portions of B corresponding to the pixels BP in Fig. 1A and 7) comprises a plurality of second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and any one of the third color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 1A and 7) comprises a plurality of third color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), and wherein the color filter layer (the layer of R, B and G in Fig. 1A-5) further comprises at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 1A and 7) located between the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 1A and 7); and 
a black matrix layer (BM in Fig. 1B-2 and Fig. 7), disposed between the color filter layer (the layer of R, B and G in Fig. 1A-5) and the base substrate (200 in Fig. 1B), and comprising a plurality of light transmitting windows (Fig. 2 and Fig. 7) covered by respective color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 1A and 7) in a one-to-one correspondence (Fig. 2 and 7), 
wherein
the at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 1A and 7) comprises a first filling part (the portions of G between two adjacent BP in Fig. 4) located between two adjacent second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7) within a same one of the second color photoresist columns (Fig. 4 and Fig. 7) and a second filling part (the portions of G between two adjacent RP in Fig. 4) located between two adjacent first color photoresist units (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7) within a same one of the first color photoresist columns (Fig. 4 and Fig. 7), the first filling part  (the portions of G between two adjacent BP in Fig. 4) has a different material (Fig. 3-5) from the second color photoresist unit  (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and the second filling part (the portions of G between two adjacent RP in Fig. 4) has a different material from the first color photoresist unit (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7).
Regarding claim 36, Iwato also teaches the following elements:
(Claim 36) the first color photoresist units (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7) are red color photoresist units (the portions of R corresponding to the pixels RP in Fig. 1A-5 and 7), the second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7) are blue color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7), and the third color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7) are green color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is ejected under 35 U.S.C. 103 as being unpatentable over Joo as applied to claim 1 above, and in view of Lee (US 2014/0085558).
Regarding claim 25, Joo teaches that along an extending direction of one of the second color photoresist columns (the vertical direction of the column of 230G in Fig. 3 and 7), a distance between one side of the second color photoresist unit and a closest side of a corresponding light transmitting window (the vertical distance between the bottom line of 230G of the pixel GP and the bottom line of the opening of 220 for GP in Fig. 3 and 7) and a distance between the side of the second color photoresist unit and a closest side of the first filling part (the vertical distance between the bottom line of 230G of the pixel GP and the upper line of the portions of the BP between two adjacent GP of the column of 230G in Fig. 3 and 7). Joo does not teach the following elements. 
Lee teaches the following elements (Fig. 5, [0059-0066]) :
(Claim 25) along an extending direction (vertical direction in Fig. 5) of one of second color photoresist columns (the column of 232 in Fig. 5), a distance between one side of the second color photoresist unit and a closest side of a corresponding light transmitting window (the distance between the bottom line of 232 and the bottom line of 220a corresponding to the first pixel row in Fig. 5), is smaller than (Fig. 5) a distance between the side of the second color photoresist unit and a closest side of the first filling part (the distance between the bottom line of 232 and the adjacent closest top line of 236a corresponding to the first pixel row in Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Joo such that in the system of Joo, 
(Claim 25) along an extending direction of one of the second color photoresist columns, a distance between one side of the second color photoresist unit and a closest side of a corresponding light transmitting window, is smaller than a distance between the side of the second color photoresist unit and a closest side of the first filling part.
The motivation is to improve an aperture ratio and brightness (Lee, [0025]).

Claim 27 is ejected under 35 U.S.C. 103 as being unpatentable over Iwato (2nd interpretation) as applied to claim 26 above, and in view of Dong (US 2017/0168340).
Regarding claim 27, Iwato teaches that the first filling part (the portions of G between two adjacent BP of one column in Fig. 1A and 4) is made simultaneously (Fig. 1A and 4) as the first color photoresist units (the portions of G corresponding to the pixels GP in Fig. 1A-5 and 7), and the second filling part (the portions of B between two adjacent GP of one column in Fig. 1A and 5) is made simultaneously (Fig. 5) with the second color photoresist units (the portions of B corresponding to the pixels BP in Fig. 1A-5 and 7).
Dong teaches that (Fig. 3-6, Fig. 10A, [0062-0065, 0051, 0054, 0096]) a filling part (the portions of B/R/G under 15/14 and overlapping with 12 in Fig. 3-6, [0055, 0096]) have a same thickness ([0062, 0051, 0054, 0065]) as the corresponding  color photoresist units (the units corresponding to R/G/B in Fig. 3-6, Fig. 10A, [0055, 0096]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Dong for the system of Iwato such that in the system of Iwato, the first filling part has a same thickness as the first color photoresist units, and the second filling part has a same thickness as the second color photoresist units. The motivation is to lower the manufacturing cost, and reduce the touch dark non-uniformity (Dong, [0097, 0068, 0044]).

Claims 28-29 are ejected under 35 U.S.C. 103 as being unpatentable over Joo as applied to claim 1 above, and in view of Dong (US 2017/0168340).
Regarding claims 28-29,  Joo also teaches that 
(Claim 28) the color filter substrate (Fig. 3-7, [0036-0095]) comprises a display area ([0030, 0040], the area corresponding to the matrix of RP/GP/BP, the red pixel area RP, the green pixel area GP, and the blue pixel area BP can sequentially be arranged in a row direction), and the first filling parts (the portions of BP above and/or below the pixels GP of one column in Fig. 3 and 7) are provided at both sides (Fig. 3 and 7, [0040], the net-shaped color filters 230B has a plurality of openings arranged in a matrix, and the island-shaped color filters 230R and 230G are disposed in the plurality of openings of 230B) of each of the second color photoresist units (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1).
(Claim 29) the color filter substrate (Fig. 3-7, [0036-0095]) comprises a display area ([0030, 0040], the area corresponding to the matrix of RP/GP/BP, the red pixel area RP, the green pixel area GP, and the blue pixel area BP can sequentially be arranged in a row direction), and the first filling parts (the portions of BP above and/or below the pixels GP of one column in Fig. 3 and 7) are provided at both sides (Fig. 3 and 7, [0040], the net-shaped color filters 230B has a plurality of openings arranged in a matrix, and the island-shaped color filters 230R and 230G are disposed in the plurality of openings of 230B) of each of the second color photoresist units (230G in Fig. 3-7, [0030, 0038-0039], Fig. 1) located at each of both column-wise edge of the display area ([0030, 0040], the inherently two column-wise edge of the area corresponding to the matrix of RP/GP/BP and the net-shaped color filters 230B).
Dong teaches that (Fig. 10A, [0062-0065, 0051, 0054, 0096]) that the display area is a rectangular shape with both column-wise edges (Fig. 10A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Dong for the system of Joo such that in the system of Joo, 
(Claim 28) the color filter substrate comprises a display area, and the first filling parts are provided at both sides of one of the second color photoresist units located at a column-wise edge of the display area.
(Claim 29) the color filter substrate comprises a display area, and the first filling parts are provided at both sides of the second color photoresist units located at each of both column-wise edges of the display area.
The motivation is to provide a larger LCD with a lower manufacturing cost (Dong, [0044, 0097, 0068]).

Claims 30-33 are ejected under 35 U.S.C. 103 as being unpatentable over Joo as applied to claim 1 above, and in view of Matsui (JP2009271491A).
Regarding claims 30-31, Joo also teaches that 
(Claim 30) a supporting pillar (321 in Fig. 3), disposed on a side of the filling part (the portions of BP between the rows of the pixels RP/GP/BP in Fig. 3 and 7, [0040]) away from the base substrate (Fig. 4), an orthographic projection (Fig. 3) of the supporting pillar (321 in Fig. 3) on the base substrate (Fig. 3-4) is located at a gap (Fig. 3) between orthographic projections (Fig. 3) of the two adjacent color photoresist units (230R, 230G and the portions of 230B corresponding to BP in Fig. 3) on the base substrate along an extending direction of the color photoresist column (the vertical direction in Fig. 3).
(Claim 31) a supporting pillar (321 in Fig. 3), disposed on a side of the filling part (the portions of BP between the rows of the pixels RP/GP/BP in Fig. 3 and 7, [0040]) away from the base substrate (Fig. 4), an orthographic projection (Fig. 3) of the supporting pillar (321 in Fig. 3) on the base substrate (Fig. 3-4) is located at a gap (Fig. 3) between orthographic projections (Fig. 3) of the two adjacent first color photoresist units (230R in Fig. 3) on the base substrate along an extending direction of the first color photoresist column (the vertical direction in Fig. 3).
Matsui teaches that (Fig. 1-2, Pages 11-12 of English Translation of JP2009271491A) 
(Claim 30) an orthographic projection of the supporting pillar (PS-S11/PS-S12/PS-S13/PS-M11 in Fig. 1) on the base substrate (Fig. 2) is located at center (Fig. 1-2) of a gap (Fig. 1-2) between orthographic projections of the two adjacent color photoresist units (42R/42G/42B in Fig. 1) on the base substrate along an extending direction of the color photoresist column (X in Fig. 1).
(Claim 31) an orthographic projection of the supporting pillar (PS-S11/ PS-M11 in Fig. 1) on the base substrate (Fig. 1-2) is located at center (Fig. 1-2) of a gap (Fig. 1-2) between orthographic projections of the two adjacent first color photoresist units (42R in Fig. 1) on the base substrate along an extending direction of the first color photoresist column (X in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsui for the system of Joo such that in the system of Joo, 
(Claim 30) an orthographic projection of the supporting pillar on the base substrate is located at center of a gap between orthographic projections of the two adjacent color photoresist units on the base substrate along an extending direction of the color photoresist column.
(Claim 31) an orthographic projection of the supporting pillar on the base substrate is located at center of a gap between orthographic projections of the two adjacent first color photoresist units on the base substrate along an extending direction of the first color photoresist column.
The motivation is to provide spacers at the locations to help the spacers deformed when a load is applied to the panel, and restored when the load is removed (Matsui, Page 1 last two paragraphs and Page 2 first two paragraphs).

Regarding claims 32-33, Joo also teaches that 
(Claim 32) the orthographic projection (Fig. 3) of the supporting pillar  (321 in Fig. 3) on the base substrate (Fig. 4) is located within (Fig. 3) an orthographic projection (Fig. 3) of the second filling part (the portions of BP above or below the pixels RP of one column in Fig. 3) on the base substrate (Fig. 4).
(Claim 33) the orthographic projection (Fig. 3) of the supporting pillar (321 in Fig. 3) on the base substrate (Fig. 4) is located within (Fig. 3) an orthographic projection (Fig. 3) of the first filling part (the portions of BP above and/or below the pixels GP of one column in Fig. 3) on the base substrate (Fig. 4).

Claims 34-35 are ejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2011/0069258).
Regarding claims 34-35, Joo also teaches that 
(Claim 34) along an extending direction of the second color photoresist column (the vertical direction in Fig. 3 and 7), a distance (Fig. 3 and 7) between one side of the first filling part (the top side of the portions of BP between the two pixels GP in Fig. 3 and 7) and a closet second color photoresist unit (the upper 230G in Fig. 3 and 7), is substantially equal to (Fig. 3 and 7) a distance (Fig. 3 and 7) between another side of the first filling part (the bottom side of the portions of BP between the two pixels GP in Fig. 3 and 7) and a closet second color photoresist unit (the lower 230G in Fig. 3 and 7).
(Claim 35) along an extending direction of the first color photoresist column (the vertical direction in Fig. 3 and 7), a distance (Fig. 3 and 7) between one side of the second filling part (the top side of the portions of BP above or below the pixels RP of one column in Fig. 3 and 7) and a closet first color photoresist unit (the upper 230R in Fig. 3 and 7), is substantially equal to (Fig. 3 and 7) a distance (Fig. 3 and 7) between another side of the second filling part (the bottom side of the portions of BP above or below the pixels RP of one column in Fig. 3 and 7) and a closet first color photoresist unit (the lower 230R in Fig. 3 and 7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Joo to try and recognize such that in the system of Joo, 
(Claim 34) along an extending direction of the second color photoresist column, a distance between one side of the first filling part and a closet second color photoresist unit, is equal to a distance between another side of the first filling part and a closet second color photoresist unit.
(Claim 35) along an extending direction of the first color photoresist column, a distance between one side of the second filling part and a closet first color photoresist unit, is equal to a distance between another side of the second filling part and a closet first color photoresist unit.
The Motivation is that a thickness uniformity of the display panel may be achieved (Joo, Abs, [0008])

Allowable Subject Matter
Claims 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a color filter substrate as set forth in claim 37.
Regarding claim 37, none of the prior art discloses or suggests a color filter substrate recited in claim 1, wherein the color filter substrate comprises an edge area and a central area surrounded by the edge area; the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area color photoresist units located between adjacent rows of the plurality of central-area color photoresist units; the at least one filling part comprises a plurality of central-area filling parts and a plurality of edge-area filling parts located between adjacent rows of the plurality of central-area filling parts; wherein the edge area is provided with the plurality of edge-area color photoresist units and the plurality of edge-area filling parts, the central area is provided with the plurality of central-area color photoresist units and the plurality of central-area filling parts, wherein “any one of the edge-area filling parts is not connected with any one of the edge-area color photoresist units; and at least one of the central-area filling parts is directly connected with at least one of the central-area color photoresist units” in combination with the other required elements of the claim. 
The most relevant reference, Lee (US 2014/0085558), Dong (US 2017/0168340), Yu (US 2017/0299918), Joo (US 2011/0069258) and Yu (US 2009/0033842), taken along or in combination, only discloses a color filter substrate recited in claim 1, wherein the color filter substrate comprises an edge area and a central area surrounded by the edge area; the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area color photoresist units located between adjacent rows of the plurality of central-area color photoresist units; the at least one filling part comprises a plurality of central-area filling parts and a plurality of edge-area filling parts located between adjacent rows of the plurality of central-area filling parts; wherein the edge area is provided with the plurality of edge-area color photoresist units and the plurality of edge-area filling parts, the central area is provided with the plurality of central-area color photoresist units and the plurality of central-area filling parts. However, they at least fails to disclose or suggest the claim combined limitation of “any one of the edge-area filling parts is not connected with any one of the edge-area color photoresist units; and at least one of the central-area filling parts is directly connected with at least one of the central-area color photoresist units” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871